United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1679
                                   ___________

Michael Goff,                             *
                                          *
             Appellant,                   *
                                          *
      v.                                  *   Appeal from the United States
                                          *   District Court for the Western
Thomas Clements, Mike Kemna,              *   District of Missouri.
Terry Page, William Waynes,               *
Jean Ann Johnson, Francis Keeter,         *      [UNPUBLISHED]
Larry Lakey, Lori Carr,                   *
Steve Marley, Becky Holt,                 *
William Wayne, Lori Lakey,                *
Shanna Keeter,                            *
                                          *
             Appellees.                   *

                                   ___________

                             Submitted: May 9, 2005
                                Filed: May 18, 2005
                                 ___________

Before LOKEN, Chief Judge, BEAM, and SMITH, Circuit Judges.
                              ___________

PER CURIAM.

      Michael Goff appeals the district court's dismissal of his 42 U.S.C. § 1983
action challenging the conditions of his confinement. Goff was an inmate in
protective custody at the Crossroads Correctional Center, a level 5 security facility.
Goff brought this section 1983 action as a class action, alleging that he and all the
other protective custody inmates had minimal access to outside air, the recreational
facilities, and the law library, as compared to inmates not only in the general
population, but even inmates who were being punished in administrative segregation.
The district court denied class status, converted the state's motion to dismiss to a
motion for summary judgment, and dismissed the petition on the merits.

       In August 2004, after the district court's decision and while this appeal was
pending, Goff was transferred from Crossroads to the Western Missouri Correctional
Center, a level 3 security facility. Goff is no longer subject to the conditions he
complains about in his complaint. Because he sought only injunctive relief, his case
is therefore moot. Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985) (holding
that when prisoner was moved from offending unit to another location, his claim for
injunctive relief to improve prison conditions was moot because he was no longer
subject to those conditions). Nor does Goff argue that the injunctive relief he seeks
could address future wrongs that Goff is likely to suffer. Randolph v. Rodgers, 170
F.3d 850, 856-57 (8th Cir. 1999). We decline to make that argument for him.
Mahaney v. Warren County, 206 F.3d 770, 771 n.2 (8th Cir. 2000).

      We dismiss the appeal as moot.
                     ______________________________




                                        -2-